CONCURRING AND DISSENTING OPINION BY
Judge LEAVITT.
Respectfully, I dissent. I agree that In re Hunter, 782 A.2d 610 (Pa.Cmwlth.2001), should be overruled because there is no “needs test” in the statutory provision governing the appointment and eligibility of deputy constables, 44 Pa.C.S. § 7122. However, substituting a “suitability test for the former “needs test” suffers from the same lack of foundation in 44 Pa.C.S. § 7122. I also believe that the majority prematurely decides the issue of Fry’s eligibility for the position of deputy constable based upon allegations that he is no longer *1112a resident of the borough in which Casta-ñetea resides.
Noting that Section 7122 does not include a needs test, the majority nevertheless concludes that the court of common pleas must determine whether a prospective deputy constable appointee is a “suitable person” for the job. In so holding, the majority relies on Section 7121, which provides that when a vacancy occurs in a constable position, the court of common pleas “shall appoint a suitable person.” 44 Pa.C.S. § 7121. By this provision, the legislature limits the authority of the common pleas court to choose a constable whose “suitability” will not be determined by thé electorate. Section 7121 is inapplicable because there is no vacancy in the position of constable of Highspire Borough.
The statutory provision relevant to this case is 44 Pa.C.S. § 7122, which governs the appointment and eligibility of deputy constables. It states, in full, as follows:
(a) General rule.—Sole power to appoint deputy constables in a ward, borough or township is vested in the constable of the ward, borough or township, subject to approval of the court of common pleas under subsection (b). No person shall be appointed as a deputy constable unless, at the time of appointment, he is a bona fide resident of the ward, borough or township for which he is appointed and he continues to be a bona fide resident for the duration of the appointment.
(b) Court approval and qualifications.—
(1) Except as set forth in paragraph (2), no deputy shall be appointed, either by general or partial deputization, without approbation of the court of common pleas of the county, except for special appointments in a civil suit or proceeding, at the request and risk of the plaintiff or his agent. If a deputy no longer resides in, or ceases to be a qualified elector of, the ward in which he was appointed to serve, the court of common pleas may revoke the appointment of the deputy upon petition of five duly qualified electors of the ward and proof of facts requiring revocation.
(2) In the event of a deputy’s death or inability or refusal to act, the constable of a township may, with approbation of the court of common pleas of the county where the deputy served, appoint another deputy who shall have full authority to act until the next regular session of court. The constable and his surety shall be liable for acts of the deputy as in other cases. The constable shall file a written copy of the deputization in the office of the clerk of courts of the county where the constable serves.
44 Pa.C.S. § 7122 (emphasis added). Unlike Section 7121, Section 7122 does not contain the word “suitable.” The maxim expressio unius est exclusio alterius teaches that the General Assembly’s omission of the word “suitable” from Section 7122 shows a different legislative intent. See, e.g., Fonner v. Shandon, 555 Pa. 370, 724 A.2d 903, 907 (1999) (“[Wjhere a section of a statute contains a given provision, the omission of such a provision from a similar section is significant to show a different legislative intent.”).
As the italicized language in Section 7122(a) indicates, the only express qualification for a deputy constable is that he be a “bona fide resident of the ward, borough or township for which he is appointed.” Approval of the appointment by the court of common pleas is subject to subsection (b), which contains a similar residency requirement. However, Section 7122 nowhere grants the court of common pleas the discretion to inquire into the “suitability” of a deputy constable appointee. Judi*1113cial review and approval of an appointment is limited to determining whether the appointee meets the residency requirement of Section 7122.1
In its final disposition of this appeal, the majority finds that Fry is no longer a resident of Highspire Borough, Dauphin County, where Castaneira resides. Thus, the majority concludes that Fry no longer meets the residency requirement of Section 7122 and, on that basis, affirms the trial court’s order denying Castaneira’s petition for approval of Fry’s appointment. I disagree with this outcome.
To begin, the majority relies upon documentary evidence submitted by the District Attorney in his motion to dismiss the present appeal as moot. That evidence indicates that the address on Fry’s driver’s license is in Middletown Borough, Dauphin County. The majority states that Casta-neira “has neither admitted nor denied directly that Fry has moved, but has effectively admitted it[.]” Majority op. at 1111. I do not see a basis for a deemed admission. In any case, I believe that more than an “effective” admission on the ultimate issue in the cáse is needed before this Court can affirm the trial court’s order. Indeed, Castaneira avers in his response to the District Attorney’s motion that Fry still owns a house in Highspire Borough and intends to live there should he be appointed as Castaneira’s deputy. These are precisely the type of factual residency issues the legislature intended the common pleas court to resolve under 44 Pa.C.S. § 7122.
I would vacate and remand for further proceedings on Fry’s residency.2 Because I join the reasoning in the concurring and dissenting opinion of Judge McCullough, I would not permit the District Attorney to participate in these further proceedings.

. I disagree with the majority’s suggestion that the common pleas court is merely a "rubber stamp” because proving one’s residency is more than a mere formality. In any event, it is not for this Court to question the legislature's wisdom in imposing only a residency requirement in Section 7122 and circumscribing the common pleas court's approval authority accordingly.


. Castaneira’s constitutional arguments were raised principally in support of his strict reading of 44 Pa.C.S. § 7122. He contends that the trial court’s reading and application of 44 Pa.C.S. § 7122 violated separation of powers. These arguments are premised on 44 Pa.C.S. §7122 having a "needs test,” which this Court now soundly rejects. To the extent Castaneira wishes to have Section 7122 stricken from Title 44 of the Consolidated Statutes, he should consider an action for declaratory and injunctive relief.